Harvey, J.
(concurring specially): I concur in the judgment of reversal. I also concur in the view that it was error to permit the testimony of the witness, Benton Jones, to be given at the time and under the circumstances it was presented at the trial. It is my view *308that, standing alone, perhaps that error would not require a reversal, but the affidavits offered by defendant in support of her motion for a new trial thoroughly discredited Jones’s testimony and indicates that he was at least entirely mistaken about what he testified to. On that showing it was error for the court to refuse a new trial. As stated in the opinion, the state’s case against the defendant was weak at the best. Aside from the testimony of Jones, the testimony offered to support the state’s case was as consistent with her innocence as with her guilt, and much of it actually tended to prove innocence.